Citation Nr: 1615955	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than persistent depressive disorder with anxious distress.

2.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease and arthritis of the lumbar spine for the period from July 31, 2006, to November 19, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to November 1985.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO, inter alia, denied service connection for residuals of HIV infection and a psychiatric disability and granted service connection for a chronic lumbosacral strain with an initial 40 percent disability rating, effective July 31, 2006.

In March 2011, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in an August 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for depression and assigned an initial 50 percent disability rating, effective July 31, 2006.  The Board notes that the RO has since recharacterized the appellant's service-connected psychiatric disability as persistent depressive disorder with anxious distress.  

In January 2013, the Board again remanded the matter for additional evidentiary development.  At that time, the Board noted that, although the August 2012 rating decision granting service connection for depression constituted a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for depression, the issue of entitlement to service connection for a psychiatric disability other than depression remained in appellate status.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997); see also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board also determined that consideration of the appellant's entitlement to a total rating based on individual unemployability due to service-connected disabilities was required and remanded that matter to the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a March 2013 rating decision, the RO denied TDIU.  At that time, the RO also recharacterized the appellant's service-connected low back disability as degenerative disc disease and arthritis of the lumbar spine and continued the initial 40 percent rating previously assigned.  

In March 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

In a September 2014 decision, the Board denied service connection for residuals of HIV infection.  The remaining issues on appeal were remanded for additional evidentiary development.  

While the matter was in remand status, in a December 2014 rating decision, the RO decreased the rating for the appellant's degenerative disc and arthritis of the lumbar spine to 20 percent, effective November 20, 2014.  The RO also granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent rating, effective July 31, 2006, and a 20 percent rating from November 20, 2014, but the appellant has not appealed that determination.  In view of the RO's actions, the Board has recharacterized the issues on appeal as set forth on the cover page of this decision.  





FINDINGS OF FACT

1.  The most probative evidence establishes that all of the appellant's psychiatric symptomatology is attributable to his service-connected depressive disorder.  He does not have another psychiatric disorder that manifested in service or is otherwise related thereto.

2.  Since the award of service connection, the appellant's service-connected degenerative disc disease and arthritis of the lumbar spine has been manifested by limitation of motion with significant pain and functional loss.  At no time during this period, however, has he been shown to have unfavorable ankylosis of the entire thoracolumbar spine, nor was his service-connected low back disability shown to be manifested by incapacitating episodes of intervertebral disc syndrome totaling at least 6 weeks in any 12-month period.

3.  The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

1.  The criteria for service connection for a psychiatric disability other than depressive disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an initial disability rating of 40 percent for degenerative disc disease and arthritis of the lumbar spine, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2006, January 2007, and October 2012 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters also included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, with respect to the issue of entitlement to a higher initial disability rating for degenerative disc disease and arthritis of the lumbar spine, this matter stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the appellant was appropriately notified of the pertinent rating criteria.  He also testified at a Board hearing in connection with his appeal.  The Board further notes that neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The record also shows that the appellant has been afforded multiple VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2015).  The Board finds that the examinations provide an adequate basis upon which to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  With respect to the appellant's claim for a higher initial rating for his service-connected low back disability, there is no indication of record that his disability has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset, development, and severity of the disabilities discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records show that he sought treatment on a frequent and regular basis during his period of active duty for multiple complaints.

In July 1983, the appellant was examined in connection with his complaints of a lifelong problem with nervousness as well as current adjustment difficulties.  He reported that he felt very nervous and shaky.  On examination, he was oriented times four, with no evidence of looseness of associations.  His thoughts were goal oriented.  His mood reflected anxiousness, and his affect was appropriate to mood.  The appellant denied perceptual hallucinations.  The assessment was adjustment difficulties.  He reported motivation to do well in unit.  

At a February 1985 periodic medical examination, the appellant endorsed multiple complaints, including nervous trouble.  A clinical evaluation was normal in all pertinent respects, including psychiatric examination.  

At the appellant's November 1985 military separation medical examination, he again endorsed a history of multiple complaints, including frequent trouble sleeping.  He denied depression or excessive worry and indicated that he did not know if he had nervous trouble of any sort.  No abnormalities were noted on clinical evaluation.  

In November 1985, shortly after his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a back injury.  His application, however, is entirely silent for any reference to a psychiatric disability.  The record shows that the RO attempted to schedule the appellant for a VA medical examination in connection with his claim, but he failed to report without explanation, and his claim was denied.

In July 2006, the appellant again submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a back injury and a mental health disability.  

In connection with the appellant's claims, the RO assembled VA and private clinical records specifically identified by the appellant.  In pertinent part, these show that, in February 1992, the appellant was seen at a VA facility in connection with his complaints of back pain and auditory hallucinations.  He reported that, during the previous month, he had accidently fallen out of a third story window in San Francisco.  He indicated that the hospital there did not accept his Blue Cross insurance so he boarded a bus bound for Milwaukee.  The appellant, however, apparently disembarked in Nebraska where he was picked up by police and brought to a crisis center where he was reportedly diagnosed as having schizoaffective disorder.  The appellant indicated that he had heard voices telling him to keep away from people who wanted to harm him.  The appellant's mother also reportedly gave information to the effect that the appellant had been sexually abused by another male and had become a homosexual.  She indicated that, prior to June 1991, he had had a good job and a car, but lost his job and left for California.  The impression was schizoaffective disorder, rule out bipolar disorder, and history of fall, rule out fracture of the lower back.  

On examination later that day, the appellant reported that, in January 1992, he had fallen off a ladder down three flights of stairs while trying to enter his San Francisco apartment through a window.  He indicated that his low back now felt very painful.  The examiner described the appellant's behavior as secretive and strange.  The appellant claimed that he had been psychotic, which he attributed to bruises from the fall.  The diagnoses were low back pain secondary to fall and a history of schizoaffective disorder and bipolar disease.  

In pertinent part, VA clinical records assembled in connection with the claims show that, between January 1993 and May 1995, the appellant was seen on multiple occasions in connection with various complaints.  In May 1995, the appellant was hospitalized after he was determined to be a danger to himself.  He reported that he was a practicing homosexual who had been HIV positive since 1991.  He indicated that he had had a happy and full life until September 1994, when his partner had passed away.  He became despondent and hopeless and began abusing cocaine.  The diagnoses on discharge were cocaine abuse/dependence, adjustment disorder with depressive symptoms, passive aggressive personality disorder, and HIV positive.  Subsequent VA clinical records show continued treatment for multiple conditions, including alcohol abuse.  

More recent VA clinical records show continued treatment for multiple conditions, including a psychiatric disability and low back pain.  These records show that the appellant's psychiatric symptomatology was variously diagnosed, including as bipolar disorder; cocaine dependence; agoraphobia with panic; adjustment disorder with depressive features; and anxiety and depression secondary to a medical condition.  During this period, it was noted that the appellant had previously worked in furniture sales, but was currently on disability.  

In a January 2007 letter, a VA psychiatrist indicated that the appellant was currently under his care.  He indicated that the appellant carried a diagnosis of bipolar disorder.  

In July 2007, the appellant underwent a VA medical examination at which time he reported that he had had constant back pain since service.  He rated his pain as a 9 on a pain scale of 1 to 10.  He denied having flare-ups.  The examiner noted that the appellant was able to walk unaided.  An examination showed forward flexion to 20 degrees with pain.  The appellant declined to participate in the testing of extension due to pain.  He had left and right lateral flexion to 10 degrees with pain and left and right lateral rotation to 15 degrees with pain.  X-ray studies showed mild degenerative disc disease.  The diagnosis was degenerative disc disease that was less likely than not secondary to back pain in service.  He was also diagnosed with a chronic lumbar strain, which the examiner indicated was at least as likely as not related to service.  

In a July 2007 rating decision, the RO granted service connection for a chronic lumbosacral strain and assigned an initial 40 percent rating, effective July 31, 2006.  

The appellant was provided a VA medical examination in March 2009.  He reported back pain at level 10 on a pain scale of 1 to 10, radiating to the right leg.  He indicated that he had been prescribed oxycodone, which helped his discomfort.  The appellant also noted that he was on disability and was no longer able to work selling furniture because of frequent problems with diarrhea associated with his HIV infection.  On examination, the appellant's mood and affect were intense.  He complained of excruciating discomfort with light palpation and refused to participate in several aspects of the lumbar spine examination.  The examiner noted that, although his range of motion was not directly examined, he observed it to be fairly fluid and unlimited.  In addition, the appellant was able to change positions independently and utilized no ambulatory aids.  He was able to remove and place on his shirt.  The appellant's gait was mildly antalgic favoring his right lower extremity.  The examiner also noted that the appellant had driven himself to the examination.  In view of the appellant's reported pain level, however, the examiner asked him if he wanted to curtail the examination at that time.  The appellant reportedly agreed and further declined X-ray studies.  The record does nonetheless contain March 2009 X-ray studies of the lumbar spine showing minor degenerative disc disease with degenerative changes, which the examiner indicated were not clinically significant.  The examiner noted that, although the appellant reported an exceptional amount of low back pain, his complaints were not consistent with a specific spinal disorder.  He indicated that the examination and the appellant's reported history were neither valid nor reliable to make a determination on whether an increased rating was appropriate.  

In pertinent part, VA clinical records show that, in September 2009, the appellant sought treatment for an exacerbation of low back pain.  The examiner noted that the appellant's behavior was questionable and out of proportion with the examination findings.  Subsequent clinical records show that the appellant participated in Pain School, a psychoeducational group series for patients with chronic pain.  In May 2011, the appellant reported that he had not worked since 1998 due to back pain and other issues.  

At a VA medical examination in May 2011, the appellant claimed that his back pain had significantly increased since his last evaluation.  He rated his current pain as a 10 on a scale of 0 to 10, with the flare ups of every day.  He claimed that, during flare-ups, he could not do anything and had to stay in bed or take a hot shower.  The appellant also reported that he required a cane for long distance ambulation, but the examiner noted that the appellant came to the clinic without any assistive devices.  The appellant reported that his walking was limited to one block at a time and that his standing was limited to only 5 to 10 minutes at a time.  He indicated that he had previously been employed selling furniture, but stopped working in 2002 because of his medical problems.  On examination of the lower back, there was no swelling or inflammation.  The appellant could flex his back from 0 to 70 degrees, and he could extend his back 0 to 10 degrees.  Lateral bending was 0 to 30 degrees, and lateral rotation was 0 to 55 degrees bilaterally.  Three times repetition did not change the result of examination.  The appellant's toe walking was normal, as was motor function of the lower extremities.  Straight-leg raise was unremarkable bilaterally.  X-ray studies showed minor multilevel degenerative disk disease with degenerative changes.  The examiner noted that the appellant also described bowel and bladder problems, but explained that these issues were related to his HIV infection and medication and had nothing to do with his service-connected lumbar spine disability.  

Records from the Social Security Administration (SSA) show that the appellant was awarded disability benefits in 2002 due to an anxiety disorder (agoraphobia with panic) and HIV-related illnesses and symptoms, including night sweats, vomiting, disorientation, shortness of breath, memory problems, diarrhea, weakness, infections, and tiredness.  He also alleged disability due to low back pain.  An August 2011 disability report notes that the appellant had a history of working in sales until 1988, after which he had only short-term jobs which were repeatedly interrupted because of his illnesses.  He also had a history of crack cocaine abuse from 1998 to about 2008, but the condition appeared to be in remission.  The psychiatric diagnoses were an adjustment disorder with depression and anxiety, as well as cocaine abuse in remission.

At a VA mental health examination in April 2011, the examiner noted that the appellant had a history of being seen for an adjustment issue in service.  He had a post-service history of treatment of depression and cocaine withdrawal in the 1990's.  The examiner noted that there were also some records suggesting a diagnosis of bipolar disorder.  With respect to occupational functioning, the examiner noted that the appellant had a history of difficulty maintaining jobs, working mostly various odd jobs.  One of the longer ones was selling furniture.  He had been unemployed since 2002, primarily due to his back pain, depressive symptoms, and complications related to his HIV and AIDS status.  After examining the appellant and reviewing the record, the examiner diagnosed him with depression not otherwise specified due to service-connected low back disability, and bipolar disorder, in partial remission.  As a result of his psychiatric disability, the examiner indicated that the appellant exhibited reduced reliability and productivity.  The examiner indicated that the appellant's depression had some impact upon his employability, but that the appellant was able to volunteer at his church.  

Based on this evidence, in an August 2012 rating decision, the AOJ granted service connection for depression and assigned an initial 50 percent disability rating, effective July 31, 2006.  The Board notes that the RO has since recharacterized the appellant's service-connected psychiatric disability as persistent depressive disorder with anxious distress.  

In September 2012, the appellant submitted an application for TDIU, claiming that he had been unable to work due to his service-connected depression and low back disability since 2002.  He indicated that he had completed high school and had a work history in jobs such as sales, a desk job, and manual labor.  The appellant indicated that he was currently enrolled in courses to become a dietician.  

At a VA medical examination in November 2012, the appellant reported daily back pain for which he was taking medication.  Range of motion testing showed forward flexion to 60 degrees with pain beginning at 60 degrees.  Extension was to 5 degrees with pain beginning at 5 degrees.  Lateral flexion and extension was to 15 degrees bilaterally with pain beginning at 15 degrees.  There was no change after repetitive testing, and there was no pain to palpation.  It was noted that the appellant experienced functional loss due to weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He did not exhibit excess fatigability, incoordination, swelling, deformity, atrophy of disuse, or instability of station.  He exhibited guarding or muscle spasm of the thoracolumbar spine which was severe enough to result in an abnormal gait.  The examiner indicated that the appellant also had intervertebral disc syndrome, but had experienced no incapacitating episodes in the last 12 months.  The examiner noted that the appellant also had possible lower extremity radiculopathy but the condition could not be fully assessed, as the appellant had cancelled his EMG testing.  The examiner indicated that the appellant's service-connected low back disability would preclude light or heavy labor because of pain, but that he should be able to be employed in a full-time sedentary position.  The examiner explained that his conclusion in this regard had been made without regard to age or any other conditions.  It also took into account medications that the appellant took for his condition.

The appellant was provided a VA psychiatric examination in February 2013.  The examiner concluded that, although a diagnosis of bipolar disorder had been previously noted, it did not appear that such a diagnosis had been based upon psychometric testing or documented differential diagnosis considerations.  He noted that the diagnosis of any bipolar disorder, at a minimum, must include evidence of a hypomanic episode, manic episode, or a major depressive episode.  He explained that the most basic aspect of any bipolar disorder is hypomanic behavior shown by (1) inflated self-esteem or grandiosity; (2) decreased need for sleep; (3) more talkative than usual or pressure to keep talking; (4) flight of ideas or subjective experience that thoughts are racing; (5) distractibility; (6) increase in goal-directed activity; and (7) excessive involvement in pleasurable activities that have a high potential for painful consequences.  In reviewing the record and the appellant's history in detail, however, he noted that there was no evidence of such a major depressive, manic, or hypomanic episode.  Rather, the evidence showed the presence of depression and anxiety without any clear manic, hypomanic, or major depressive episodes.  The examiner noted that the fact that the appellant had previously reported some elevated energy/less sleep and irritability across multiple appointments over a significant period of time negated the possibility that these symptoms represented discrete time specific periods of a hypomanic episode and were therefore likely attributable to something more consistent such as the diagnosis of a depressive disorder.  In summary, the examiner indicated that the record did not provide evidence of a diagnosis of a bipolar disorder based upon psychometric testing, documented differential diagnosis considerations, and/or clarification of what symptoms with what frequency and intensity were used to fully establish the diagnosis.  He concluded that the appellant's psychiatric symptomatology, including reported heightened energy, poor sleep, and irritability, was more likely than not better accounted for by his service-connected depression.  The examiner further concluded that the appellant's depression was moderate to severe, consistent with a GAF score of 50 and functional difficulties consistent with deficiencies in most areas of occupational and social functioning, difficulty adapting to stressful situations, and an inability to establish and maintain effective relationships.  He explained that the appellant's cocaine dependence was in remission and therefore did not meaningfully contribute to the current GAF score.  Regarding individual unemployability, the examiner concluded that the appellant's mental health symptoms had worsened significantly since the last examination in April 2011, but that it is less likely as not that the claimant is unemployable due exclusively to his service-connected mental health diagnosis.  He explained that the appellant's mental health symptoms did not result in the complete inability to identify, pursue, attain, and maintain some level of gainful employment.  Rather, his psychiatric disability would likely cause mild to moderate impairment in social relatedness.  In that regard, he noted that the appellant reported the capacity for positive supportive relationships with family and church members, but few others; mild to moderate impairment in concentration and attention; and moderate to severe impairment related to motivation and mood.  He indicated that the appellant did not demonstrate total occupational and social impairment.  Although the appellant had been unemployed since 2002, the examiner noted that the appellant had routinely reported that the unemployment is due to a conglomeration of impairments, including chronic pain/injury, secondary effects of AIDS, and his mental health.  

At a VA medical examination in February 2013, the examiner indicated that the appellant's current lumbar disc and arthritis were related to his in-service injury.  He indicated that the appellant's current symptoms included back pain, but did not include ankylosis.  

In a March 2013 addendum, a VA physician reviewed the record and concluded that the combined effect of the appellant's service-connected low back and depression would not render him unable to secure, and maintain, substantially gainful employment.  She explained that some type of light physical and/or sedentary labor would be possible.  In addition, she noted that both of his disabilities were treatable with any number of available therapies.  Thus, with adequate compliance with treatment and motivation on the part of the appellant, he should be able to obtain, and maintain employment.

The appellant again underwent VA medical examination in November 2014.  He reported continued daily back pain with muscle spasm.  He reported flare-ups of pain a few times per week during which he needed to rest.  Range of motion testing showed forward flexion to 50 degrees, extension to zero degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The appellant exhibited localized tenderness, guarding, and muscle spasm resulting in an abnormal gait or abnormal spinal contour.  He reported functional loss due to pain as well as weakness with standing.  He indicated that he was not able to participate in repetitive range of motion testing.  He used a cane and back brace for locomotion.  The examiner indicated that the appellant did not exhibit ankylosis of the spine, nor did he exhibit intervertebral disc syndrome with episodes requiring bed rest.  Specifically, the examiner indicated that there were no incapacitating episodes due to the appellant's low back disability since the last examination.  Although the appellant had been treated in the emergency room for a flare-up of back pain, no bed rest had been prescribed.  The examiner also indicated that the appellant's low back disability did impact his ability to work.  In particular, the examiner noted that the appellant was attending college part-time and reported that he had missed the maximum days before being dropped from a class.  The appellant indicated that he had found it difficult to concentrate in class due to back pain.

At a VA psychiatric examination in November 2014, the examiner noted that service connection was in effect for persistent depressive disorder with anxious distress, a reframing of the previous DSM-IV diagnosis of depressive disorder, not otherwise specified.  He observed that the appellant had had previous diagnoses, including bipolar disorder, based very loosely (and he believed incorrectly) on his report of some anxious symptoms, which did not conform the the diagnostic criteria for that diagnosis.  He noted that the appellant had also been diagnosed as having schizoaffective disorder based on a single observation that he was acting in a strange and secretive manner.  The examiner believed that such observations did not meet the criteria for that diagnosis either.  Finally, he noted that the appellant had been diagnosed with panic disorder with agoraphobia, based on some anxious episodes and social withdrawal.  The examiner indicated that it was his belief that those symptoms were better understood as symptoms of his depressive disorder with its anxious distress.  In summary, the examiner indicated that he did not believe the other somewhat casually made diagnoses were valid.  Rather, he believed that the appellant's entire symptom picture was best accounted for by the present diagnosis, service-connected persistent depressive disorder with anxious distress.  With respect to the level of impairment from that disability, the examiner noted that the appellant was living alone, but had frequent visitors and was regularly involved in his church.  He was also attending a program in dietetics and was a few courses short of an Associate of Arts (AA) degree.  He noted that the appellant planned to return to work if his symptoms allowed.  At present, he was maintaining a good grade point average in his program, had remained free of cocaine for several years, and did not view himself as unemployable.  Rather, he hoped to succeed in his current education and find a job in that area.


I.  Service connection for a psychiatric disorder other than depression

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After carefully considering the appellant's contentions and the other evidence of record in light of the applicable legal criteria, the Board finds that service connection for a psychiatric disability other than depression is not warranted.  

As set forth above, the record reflects that the appellant has a long history of psychiatric symptomatology which has been variously diagnosed.  The most probative evidence of record, however, indicates that all of the appellant's current symptomatology is encompassed in his already service-connected psychiatric disability, currently characterized as persistent depressive disorder with anxious distress.  As explained in great detail by VA examiners in February 2013 and November 2014, the appellant's previous diagnoses, including bipolar disorder and schizoaffective disorder, appeared to have been casually based on relatively isolated episodes of symptoms which were better understood as symptoms of his service-connected depressive disorder with its anxious distress.  In other words, the Board finds that, based on the record, all of the appellant's psychiatric symptomatology is already contemplated by the current service-connected disability.  There is no probative evidence of another, separate service-connected disability for which compensation could be awarded.  

Moreover, to the extent that the appellant may be seeking service connection for a psychiatric disability due to or manifested by drug and alcohol abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  See also 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  Thus, service connection for the appellant's cocaine dependence is not warranted.  In any event, the record shows that the condition is in remission and not currently symptomatic.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claim of service connection for a psychiatric disability other than depression.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Higher initial rating for degenerative disc disease and arthritis of the lumbar spine 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2015).

Under VA's Rating Schedule, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'"  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Applying the facts in this case to the legal criteria set forth above, the Board finds that an initial 40 percent rating, but no higher, is warranted for degenerative disc disease and arthritis of the lumbar spine throughout the appeal period.  

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015) (pertaining to degenerative arthritis of the spine).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:  

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015).

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015).

The RO has assigned a 40 percent disability rating for the period from July 31, 2006, to November 19, 2014, and a 20 percent rating thereafter.  

As set forth above, the record shows that, since the grant of service connection, the appellant's service-connected low back disability has been manifested by symptoms that include severe pain, limitation of motion, and functional loss.  The Board notes that a November 2014 VA medical examination showed that the range of motion of the appellant's spine was not as severe enough to entitle him to a schedular rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  However, given the evidence that his disability is productive of severe low back pain, functional loss, and flare-ups, the Board finds that the initial 40 percent schedular rating is warranted throughout the entire period of the claim.  The Board finds that the symptoms associated with the appellant's service-connected low back disability are the functional equivalent of favorable ankylosis, thereby warranting a 40 percent schedular rating.  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The evidence does not show, however, that the appellant exhibits symptoms which would entitle him to a schedular rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, including unfavorable ankylosis of the thoracolumbar spine.  Indeed, as set forth above, repeated VA examiners have specifically indicated that the appellant's service-connected low back disability is not manifested by unfavorable ankylosis, nor did he exhibit any symptoms indicative of unfavorable ankylosis, such as dyspnea.  

The Board has considered whether a rating in excess of 40 percent could be assigned, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 40 percent rating discussed immediately above, however, is based on evidence showing that the appellant's spine disability is manifested by symptoms which include significant pain, flare-ups, and functional loss.  The record shows no additional factors, such as atrophy of disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 40 percent would be justified.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015). 

The Board has also considered whether the appellant is entitled to a rating in excess of 40 percent under the rating criteria for evaluating intervertebral disc syndrome.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, the Board finds that these criteria have not been met for any period of the claim.  The voluminous record assembled in connection with the appellant's claim shows that, although the appellant has been diagnosed as having degenerative disc disease, it was not productive of incapacitating episodes having a duration of at least 6 weeks in a 12-month period for any period of the claim.  Thus, the Board finds that a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Board has considered whether the appellant's service-connected low back disability is productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating when combined with the 40 percent rating supported by the evidence of record under the amended rating criteria.  See Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  In this case, as discussed above, the appellant's radiculopathy of the right lower extremity has been separately rated.  The Board finds that there are no additional neurologic abnormalities warranting a separate rating and the appellant has not contended otherwise.  For example, although he exhibits bowel and bladder impairment, the uncontroverted medical evidence of record indicates that it is associated with his nonservice-connected HIV rather than his low back disability.  

In reaching this decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, however, the Board finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected low back disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected low back disability, including pain, limitation of motion, and functional loss during flare-ups, are fully contemplated by the Rating Schedule and the currently-assigned 40 percent rating.

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the appellant's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the appellant's disability is not productive of such manifestations, as discussed above.

Moreover, the appellant's service-connected low back disability has not necessitated frequent periods of hospitalization, and he has not contended otherwise.  Indeed, there is no indication that the appellant has ever been hospitalized in connection with his low back disability.  Finally, the Board finds that the appellant's service-connected low back disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases discussed above, and affording the appellant the benefit of the doubt, the Board finds that the criteria for an initial 40 percent rating for the entire period of the claim have been met.  A higher rating is not warranted.  To this extent, the preponderance of the evidence is against the claim and the benefit of the doubt rule is inapplicable.  38 U.S.C.A § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.   Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of TDIU.  The record shows that service connection is currently in effect for persistent depressive disorder with anxious distress, rated as 50 percent disabling; degenerative disc and arthritis of the lumbar spine, rated as 40 percent disabling; and radiculopathy of the right lower extremity, rated as 20 percent disabling.  In light of the Board's decision above, the appellant has been in receipt of a combined 70 percent rating since July 31, 2006, and a combined 80 percent rating as of November 19, 2014.  See 38 C.F.R. § 4.25 (2015).  

Although the appellant meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the preponderance of the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

As set forth above, citing to multiple findings in evidence, repeated VA examiners have concluded that the the appellant's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Additionally, in March 2013, a VA physician reviewed the record and concluded that the combined effect of the appellant's service-connected low back and depression would not render him unable to secure and maintain substantially gainful employment.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the appellant's contentions, based their opinions on a review of the claims folder, and explained the rationale for their conclusions, which are consistent with the evidence of record.  Moreover, the other medical evidence of record does not indicate that the appellant is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).   

Although the record shows that the appellant is currently unemployed and in receipt of disability benefits from the Social Security Administration, the record clearly establishes that some of his inability to work is a result of his nonservice-connected disabilities, such as symptoms associated with his HIV.  Individual unemployability must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.   

Moreover, the Board notes that the record shows that the appellant has enrolled in school to become a dietician and is nearing the completion of his degree.  Indeed, at the most recent VA medical examination in November 2014, the appellant himself indicated that he planned to return to work if his symptoms allowed, and he did not view himself as unemployable.  These factors suggest that the appellant is not unable to pursue more sedentary occupations as a result of his service-connected disabilities, which is the conclusion also reached by several VA examiners.   

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disability other than depression is denied.

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial 40 percent evaluation for degenerative disc disease and arthritis of the lumbar spine as of November 19, 2014, is granted.

Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease and arthritis of the lumbar spine for the entire appeal period is denied.  

Entitlement to TDIU is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


